Citation Nr: 1109869	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-22 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether a May 6, 1977 rating decision contained clear and unmistakable error (CUE) by denying service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1970 and from December 1972 to January 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a hearing before the Board at the RO in the May 2007 substantive appeal.  In June 2008, the Veteran cancelled his hearing request and no other request for a hearing has been received.  The Board therefore considers the Veteran's request for a hearing as withdrawn.  38 C.F.R. § 20.704(e) (2010).


FINDINGS OF FACT

1.  Entitlement to service connection for a nervous disorder, diagnosed as anxiety neurosis due to a personality disorder, was denied in a final May 6, 1977 rating decision. 

2.   Service connection for a dysthymic disorder and anxiety disorder was granted in a December 2005 rating decision. 

 3.  The May 1977 rating decision's denial of service connection for a nervous disorder was adequately supported by the evidence then of record, considered the correct facts as they then existed, correctly applied statutory or regulatory provisions extant at that time, and did not contain an undebateable error that was outcome determinative.


CONCLUSION OF LAW

The May 6, 1977 rating decision did not contain CUE by denying entitlement to service connection for a nervous condition.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran initially filed a claim for service connection for a nervous disorder in February 1977 that was denied in a rating decision dated May 6, 1977.  Service connection for a dysthymic disorder and anxiety disorder was subsequently granted in a December 2005 rating decision.  The Veteran contends that the May 1977 rating decision contained CUE by denying service connection for a nervous disorder as the evidence used to grant service connection in December 2005 was identical to that used in the May 1977 denial.   

CUE is essentially failure to apply correct statutory or regulatory provisions to correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Moreover, merely to aver that CUE occurred is insufficient.  Fugo, 6 Vet. App. at 43.  A CUE claim must specify the bases for CUE; mere disagreement with how the facts were weighed and evaluated "can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 44.  A CUE analysis is limited to a review of the evidence of record as of the issuance of the challenged decision.  Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001).

Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The criteria in effect at the time of the May 1977 rating decision relating to service connection are virtually identical to those in effect today.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 310, 331 (West 1958); 38 C.F.R. § 3.303(a) (1976).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The evidence considered by the RO at the time of the May 1977 rating decision included the Veteran's service treatment records and the report of an April 1977 VA examination.  The service treatment records during the Veteran's first period of active service are negative for evidence of a psychiatric condition, but a January 1973 special examination conducted during the second period of service noted that the Veteran was seen for nervousness in January 1972.  At that time, he was diagnosed with anxiety secondary to a character and behavior disorder specified as a passive-dependent personality.  Upon VA examination in April 1977, the Veteran was also diagnosed with anxiety neurosis and a passive-aggressive dependent personality.  He reported that he had trouble adjusting to civilian life after discharge from his first period of active duty and decided to enter the service again after his marriage.  He was then discharged after only three weeks of service. 

In the May 1977 rating decision, the RO determined that the evidence of record established that the Veteran's anxiety neurosis manifested prior to the Veteran's second period of service and was not aggravated therein.  The RO also found that the diagnosed passive-aggressive personality was a constitutional or developmental disability.  The Board finds that these findings were adequately supported by the evidence then of record, considered the correct facts as they existed, and correctly applied statutory or regulatory provisions in effect.  

The evidence of record in May 1977 supported a finding that the Veteran's personality disorder pre-existed service.  Under the version of 38 C.F.R. § 3.303(c) in effect at the time, personality disorders are considered constitutional or developmental defects that pre-exist service and are not a disease or injury for the purposes of service connection.  38 C.F.R. § 3.303(c) (1976).  The Board notes that more recent decisions from the VA Office of General Counsel have held that service connection may be granted for a congenital disorder on the basis of in-service aggravation.  See VAOPGCPREC 82- 90, 55 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985) which in essence held that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexist claimants' military service).  While these General Counsel opinions were issued subsequent to the rating decision that is the subject of this Board decision, they provide guidance on how the criteria in effect in May 1977 (which are identical to the current criteria regarding personality disorders) should be interpreted.  Therefore, based on the General Counsel opinions, service connection for congenital, developmental or familial diseases may be granted if manifestations of the disease during service constitute aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993).

The evidence of record does not indicate that the Veteran's personality disorder was aggravated during his second period of active duty service.  The history reported by the Veteran during the April 1977 VA examination supports a conclusion that the Veteran began to experience adjustment problems between his two periods of active duty service, and service treatment records only document a single treatment for nervousness in January 1972.  At that time, the Veteran was diagnosed with a passive-dependent personality with secondary anxiety.  There is also no post-service evidence of treatment or symptoms of a psychiatric condition until February 1977, four years after the Veteran's discharge from service, when his initial claim for service connection was received.  Thus, the service and post-service findings are not indicative of aggravation of the diagnosed personality disorder.  

The Board also finds that the evidence supports the RO's conclusion that the Veteran's anxiety neurosis existed prior to service and was not aggravated therein.  Although the Veteran was found to be psychiatrically normal at his second enlistment examination in November 1972, the record indicates his anxiety pre-existed service.  Therefore, the presumption of soundness is for application.  Under 38 U.S.C.A. § 311 (West 1958), the presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to acceptance and enrollment and was not aggravated by such service.  In this case, the Veteran reported during the April 1977 VA examination that his adjustment difficulties began prior to his second period of service, and service records and the VA examination report indicate that his anxiety was secondary to a personality disorder.  The Board finds that such evidence, combined with the limited findings of anxiety during service and for years after, supports a finding that the presumption of soundness was rebutted.  There is also no evidence to support that the RO did not know the correct facts at the time of the May 1977 rating decision or failed to apply the correct law. 

The Veteran has also contended that the evidence used to grant his claim for a nervous condition in December 2005 was identical to that used to deny the same claim in May 1977.  Review of the December 2005 rating decision clearly shows that the grant of service connection was predicated on evidence that was not of record in May 1977, namely, the Veteran's service personnel records and a November 2005 VA examination report.  While the RO did not request the Veteran's service personnel records in 1977, the Board notes that 38 C.F.R. § 20.1403(d) specifically provides that any failure to fulfill the duty to assist does not rise to the level of CUE. Therefore, the RO's failure to request the Veteran's service personnel records does not constitute CUE.  

After review of the evidence of record at the time of the May 1977 rating decision, the Board finds that the Veteran has not demonstrated that the law in effect during that time was incorrectly applied or that the correct facts, as they were known at the time, were not before the adjudicators.  The evidence of record established that the Veteran's personality disorder and anxiety neurosis pre-existed service and were not aggravated therein.  The Veteran may disagree with how the evidence of record was weighed or evaluated, but such disagreement can never rise to the standard of CUE.  Fugo, 6 Vet. App. at 44.  Therefore, the claim for CUE must be denied.  

Finally, the Board notes that the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are inapplicable to cases involving CUE in prior decisions.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 165 (2001).



ORDER

The May 6, 1977 rating decision did not contain CUE in its denial of service connection for a nervous condition.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


